NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JUANDARIUS JACKSON,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D19-2931
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for
Hillsborough County; Christopher C. Nash,
Judge.

Howard L. Dimmig, II, Public Defender,
and Joanna Beth Conner, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee.




PER CURIAM.


             Affirmed.


CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., and CASE, JAMES R., ASSOCIATE
SENIOR JUDGE, Concur.